Case 2:20-cv-00090-ABJ Document 1-7 Filed 05/27/20 Page 1 of 6




                                                  Exhibit F
                   Case 2:20-cv-00090-ABJ Document 1-7 Filed 05/27/20 Page 2 of 6




 AO 88A (Rev. 02/14) Subpoena lo Testify at a Deposition in a Civil Action


                                        United States District Court
                                                                             for the

                                                                 District of Wyoming

                       In Re the Petition of


                        Mandaringina, inc.                                     j       Civil Action No.
      For Discovery in Aid of a Foreign Proceeding
                 Pursuant to 28 U.S.C. § 1782


                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To: Stephen 8. Reynolds, Managing Director, Principal, Reynolds Shipping USA LLC ("RSUSA"), c/o Business Filings
                 International, Inc., Resident Agent, 1908 Thomes Avenue, Cheyenne, Wyoming 82001
                                                       (Name ofperson to whom this subpoena is directed)

       ffT Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:




  Place: Holland & Hart LLP                                                             Date and Time:
            2515 Warren Avenue, Suite 450
            Cheyenne, WY 82003-1347

           The deposition will be recorded by this method: Video and stenographically
           Production: You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material: As set out on Exhibit A hereto




        The following provisions of Fed. R. Civ. P.45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                    CLERK OF COURT
                                                                                          OR


                                           Signature ofClerk or Deputy Clerk                                   Attorney's signature

The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)                          Mandaringina, Inc.
                                                                                               , who issues or requests this subpoena, are:
Macrina Margaret Jerabek, Holland & Hart LLP, 2515 Warren Avenue, Suite 450, Cheyenne, WY 82003-1347,
Tolophono:(307)778*1200
                                        Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                  Case 2:20-cv-00090-ABJ Document 1-7 Filed 05/27/20 Page 3 of 6




AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.


                                                              PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed, R. Civ. P. 45.)

          I received this subpoena for (name ofindividual and title, ifany)
on (date)                              .


            □ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     \ or


            □ I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            S


My fees are S                                     for travel and S                       for services, for a total of S   0.00


            1 declare under penalty of perjury that this information is true.


Date:
                                                                                            Server's signature



                                                                                          Printed name and title




                                                                                             Ser\'er's address



Additional information regarding attempted service, etc.:
                     Case 2:20-cv-00090-ABJ Document 1-7 Filed 05/27/20 Page 4 of 6




AO 88A (Rev. 02/14)Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45(c),(d),(e), and (g)(Effective 12/1/13)
(c) Place of Compliance.                                                             (i) disclosing a trade secret or other confidential research, development,
                                                                                or commercial information; or
 (1) For a Trial, Hearing, or Deposition. A subpoena may command a                   (ii) disclosing an unretained expert's opinion or information that does
person to attend a tiial, heating, or deposition only as follows:               not describe specific occurrences in dispute and results from the expert's
  (A)within 100 miles of where the person resides, is employed, or              study that was not requested by a party.
regularly transacts business in person; or                                        (C)Specifying Conditions as an Alternative. In the circumstances
  (B)within the state where the person resides, is employed,or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                     modifying a subpoena, order appearance or production under specified
     (i) is a party or a party's officer; or                                    conditions if the serving party:
     (ii) is commanded to attend a trial and would not incur substantial            (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                        otherwise met without undue hardship; and
                                                                                     (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2)For Other Discovery. A subpoena may command:
  (A)production of documents, electronically stored information, or             (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                         (1)Producing Documents or Electronically Stored Information. These
  (B)inspection of premises at the premises to be inspected.                    procedures apply to producing documents or electronically stored
                                                                                information:
(d)Protecting a Person Subject to a Subpoena; Enforcement.                        (A)Documents. A person responding to a subpoena to produce documents
                                                                                must produce them as they are kept in the ordinary course of business or
 (1)Avoiding Undue Burden or Expense;Sanctions. A party or attorney             must organize and label them to correspond to the categories in the demand.
responsible for issuing and serx'ing a subpoena must take reasonable steps        (B)Formfor Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the            If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must          information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include          which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attomey's fees—on a parly or attorney who            (C)Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                person responding need not produce the same electronically stored
                                                                                information in more than one form.
 (2) Command to Produce Materials or Permit Inspection,                           (D)Inaccessible Electronically Stored Information. The person
  (A)Appearance Not Required. A person commanded to produce                     responding need not provide discovery ofelectronically stored information
documents, electronically stored information, or tangible things, or to         from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of    of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,      order, the person responding must show that the information is not
hearing, or trial.                                                              reasonably accessible because of undue burden or cost. If that showing is
  (B)Objections. A person commanded to produce documents or tangible            made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated    requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or         26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.     (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for        (A)Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,    under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                      material must:
     (i) At any time, on notice to the commanded person, the serving parly          (i) expressly make the claim; and
may move the court for the district where compliance is required for an             (ii) describe the nature ofthe withheld documents, communications, or
order compelling production or inspection.                                      tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the     privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party's officer from    (B)Information Produced. If information produced in response to a
significant expense resulting from compliance.                                  subpoena is subject to a claim of privilege or of protection as
                                                                                trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                          that received the information of the claim and the basis for it. Afier being
                                                                                notified, a party must promptly return, sequester, or destroy the specified
 (A) When Required. On timely motion, the court for the district where          information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                    until the claim is resolved; must take reasonable steps to retrieve the
                                                                                information if the party disclosed it before being notified; and may promptly
    (i) fails to allow a reasonable time to comply;                             present the information under seal to the court for the district where
     (il) requires a person to comply beyond the geographical limits            compliance is required for a determination ofthe claim. The person who
specified in Rule 45(c);                                                        produced the information must preserve the information until the claim is
    (iii) requires disclosure of privileged or other protected matter, if no    resolved.
exception or waiver applies; or
    (iv) subjects a person to undue burden.                                     (g)Contempt.
 (B) When Permitted. To protect a person subject to or affected by a            The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may,on        motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                            who, having been served, fails without adequate excuse to obey the
                                                                                subpoena or an order related to it.
             Case 2:20-cv-00090-ABJ Document 1-7 Filed 05/27/20 Page 5 of 6




                                            EXHIBIT A



       Notwithstanding any definition below, each word, term, or phrase used in this Schedule

A is intended to have the broadest meaning permitted under the Federal Rules of Civil

Procedure.


        1.       Concerning'. The term "concerning" means relating to, referring to, describing,

evidencing, or constituting.

       2.       Document'.     The term "document" and "documents" are defined to                be

synonymous in meaning and equal in scope to the usage of the term "items" in Fed. R. Civ. P.

34(a)(1) and include(s), but is not limited to, electronically stored information. The terms

"writings," "recordings," and "photographs" are defined to be synonymous in meaning and equal

in scope to the usage of those terms in Fed. R. Evid. 1001. A draft or non-identical copy is a

separate document within the meaning of the term "document."

       3.        The present tense includes the past and future tenses. The singular includes the

plural, and the plural includes the singular. "All" means "any and all;" "any" means "any and

all." "Including" means "including but not limited to." "And" and "or" encompass both "and"

and "or." Words in the masculine, feminine, or neuter form shall include each of the other

genders.

       4.        If the requested documents are maintained in a file, the file folder is included in

the request for production of those documents.

                  DOCUMENTS,ELECTRONICALLY STOIUED INFORMATION,
                             AND TANGIBLE THINGS TO BE PRODUCED


        1.       Each document referring or relating to the M/V MELIA,IMG Number 9286968

("Vessel"), including but not limited to:
               Case 2:20-cv-00090-ABJ Document 1-7 Filed 05/27/20 Page 6 of 6




        a.        Any agreement or understanding between Reynolds Shipping USA,LLC and any

person;


        b.        Specifically, Reynolds Shipping USA,LLC and Pacific Coast Minerals or any

related entity;

        c.        Any shipper of cargo, or consignee of cargo, which cargo is or was to be carried

aboard the Vessel.


        2.        Each document referring or relating to any account, or payment instruction,

concerning or relating to any cargo to be carried aboard the Vessel.

        3.         Each email, fax or other correspondence between you (including any of your

agents) referring or relating to the Vessel or any cargo to be carried aboard the Vessel.

        4.         Each document referring or relating to any claim that the Vessel was not suitable

for carrying any cargo, for which it was chartered to carry.

          5.       Each document referring to a bank account maintained in the last five years or

otherwise into which receipts were disbursed or received to or from Reynolds Shipping USA,

LLC and/or Pacific Coast Minerals and/or SCR Trust Company.

          6.       Each document referring or relating to any decision by Pacific Coast Minerals to

default on or breach its charter party for the Vessel.

          7.       Each document referring or relating to any vessel, which carried or was proposed

to carry any cargo, intended at any time for the Vessel.


14736271 vl
